CHARLES J. SCHUCK, Judge.
Claimant, Dewey Gray or Grey, of Cowen, West Virginia, seeks reimbursement in the sum of $80.60, which amount he was obliged to pay for repairs to his automobile damaged by state road truck no. 730-50. From the record as filed, it appears that on September 20, 1944, while claimant’s car was parked in front of a filling station in Cowen, the state road truck, driven by a state road employee, in approaching the said parked automobile slipped or skidded into claimant’s car causing the damage which entailed expenditures of the amount in question. It appears that the driver of the state road truck attempted to stop his truck, but was prevented from doing so as he states, on account of the condition of the road. No negligence of any kind is imputed to claimant.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of eighty dollars and sixty cents ($80.60).